EXHIBIT 99.2 Unaudited Pro Forma Consolidated Financial Information Effective as of July 13, 2010, Exopack Holding Corp., (the Company) completed the acquisition from Bemis Company, Inc. (the Seller), of certain assets used in connection with Sellers Alcan Cheese and Meat (ACM) packaging business (the Acquisition) which were historically reported as an integrated operation within the Alcan Packaging-Food Americas business. ACMs products are manufactured at the following locations: Menasha, Wisconsin; Tulsa, Oklahoma; Boscobel, Wisconsin; and the Des Moines, Iowa plants. The following unaudited pro forma consolidated financial statements present the unaudited pro forma consolidated balance sheet and statements of operations giving effect to the acquisition of ACM and the associated financing transaction. The unaudited pro forma consolidated financial statements are based on the accompanying Companys historical financial statements and ACMs historical financial statements, adjusted to give pro forma effect to the Acquisition. The significant pro forma adjustments are summarized below: · Changes in the carrying value of ACM to record the estimated fair values of acquired assets and assumed liabilities at the date of closing of the Acquisition; · Changes in depreciation and amortization expenses resulting from fair value adjustments to tangible and finite lived intangible assets; · Additional indebtedness incurred in connection with the Acquisition; · Transaction fees and debt issuance costs incurred as a result of the Acquisition and additional indebtedness; · Increase in interest expense resulting from additional indebtedness incurred in connection with the Acquisition; · The related income tax expense for the adjustments. The following unaudited pro forma consolidated balance sheet as of June 30, 2010 gives effect to the Acquisition as if it occurred on such date. The unaudited pro forma consolidated statements of operations for the year ended December 31, 2009 and for the six months ended June 30, 2010 give effect to the Acquisition as if it had occurred on January 1, 2009. The unaudited pro forma consolidated statements of operations do not reflect the following non-recurring adjustments: · The estimated $1.5 million non-cash charge for the manufacturing profit added to inventory under purchase accounting which will be charged to cost of sales as this inventory is sold in the initial quarter after closing; and · The estimated $4.4 million in one-time transaction costs incurred due to the Acquisition. The unaudited pro forma consolidated financial statements are based on the estimates and assumptions set forth in the notes to these statements that management believes are reasonable. These estimates include a preliminary allocation of purchase price based on the estimated fair value of assets acquired and liabilities assumed (including identifiable tangible and intangible assets). Management estimated the fair value of assets after considering preliminary appraisals performed valuation specialists and other relevant information. The excess purchase price over the estimated fair value of the net assets acquired is recorded as goodwill. The final purchase price allocation may differ based upon a final valuation and the determination of the final purchase price. Estimated amortization expense is reflected in the pro forma consolidated statements of operations. When the allocation of the purchase price is finalized, the appropriate adjustments related to the allocated assets will be included in our consolidated balance sheet and consolidated statement of operations to be filed in future periods. 1 The unaudited pro forma consolidated financial statements are for information purposes only and do not purport to represent what the Companys actual financial position or results of operations would have been if the Acquisition had been completed as of the dates indicated or that may be achieved in the future. The unaudited pro forma consolidated financial information and the accompanying notes should be read in conjunction with the ACMs historical financial statements and related notes appearing elsewhere in this document and the Companys historical financial statements and notes thereto appearing in the Companys Annual Report on Form 10-K for the year ended December 31, 2009 and the Companys Quarterly Report on Form 10-Q for the six months ended June 30, 2010. The historical financial statements of the Company and ACM appearing in the first two columns (first three columns for the period ending June 30, 2010) have been derived from the Companys and ACMs historical financial statements incorporated by reference or included in this document. The pro forma adjustments are discussed above and in the notes to the pro forma financial statements. 2 EXOPACK HOLDING CORP. AND SUBSIDIARIES UNAUDITED PRO FORMA JUNE 30, 2 (in thousands of dollars, except for share and per share data) Exopack ACM Historical Historical Pro Forma Adjustments Pro Forma June 30, June 30, Financing June 30, Transaction Acquisition (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Assets Current assets Cash $ 930 $ - $ 90,762 (a) $ (83,820) (b) $ 7,872 Trade accounts receivable, net 82,342 10,429 - - 92,771 Other receivables 2,725 - - - 2,725 Inventories 87,872 13,437 - 1,473 ( c) 102,782 Deferred income taxes 3,471 - - - 3,471 Prepaid expenses and other current assets 3,265 348 - - 3,613 Total current assets 180,605 24,214 90,762 (82,347) 213,234 Property, plant, and equipment, net 173,267 45,046 - (937) (d) 217,376 Deferred financing costs, net 6,218 - 9,238 (a) - 15,456 Intangible assets, net 64,217 26,879 - (6,137) (e) 84,959 Goodwill 64,399 - - 13,165 (f) 77,564 Other assets 3,273 - - - 3,273 Total assets $ 491,979 $ 96,139 $ 100,000 $ (76,256) $ 611,862 Liabilities and Stockholder's Equity Current liabilities Revolving credit facility and current portion of long-term debt $ 73,903 $ - $ - $ - $ 73,903 Current portion of capital lease obligation - 806 - - 806 Accounts payable 74,029 7,377 - - 81,406 Accrued liabilities 33,827 4,813 - 1,558 (g) 40,198 Income taxes payable 952 - - - 952 Total current liabilities 182,711 12,996 - 1,558 197,265 Long-term liabilities Long-term debt, less current portion 220,010 - 100,000 (a) - 320,010 Capital lease obligation - 8,354 - - 8,354 Deferred income taxes 33,938 - - - 33,938 Other liabilities 13,955 - - - 13,955 Total long-term liabilities 267,903 8,354 100,000 - 376,257 Commitments and contingencies Stockholder's equity Preferred stock, par value, $0.001 per share - 100,000 shares authorized, no shares issued and outstanding at June 30, 2010 - Common stock, par value, $0.001 per share - 2,900,000 shares authorized, 1 share issued and outstanding at June 30, 2010 - Additional paid-in capital 73,449 - - - 73,449 Accumulated other comprehensive loss, net (5,550) - - - (5,550) Accumulated deficit (26,534) - - (3,025) (g) (29,559) Net ACM assets acquired - 74,789 - (74,789) (h) - Total stockholder's equity 41,365 74,789 - (77,814) 38,340 Total liabilities and stockholder's equity $ 491,979 $ 96,139 $ 100,000 $ (76,256) $ 611,862 3 Notes to the Unaudited Pro Forma Consolidated Balance Sheet (a) Reflects the impact of the Credit and Guaranty Agreement (the Credit Agreement) with Goldman Sachs Lending Partners, LLC that provided a term loan in the amount of $100.0 million. Approximately $11.0 million in deferred financing costs and fees ($2.0 million of which is included in the Exopack Historical column as this amount had been incurred as of June 30, 2010) are being amortized on a straight line basis over the term of the Credit Agreement, which matures in February 2014. (b) Reflects the impact of the following: (i) The cash consideration paid by the Company at the closing of the ACM acquisition of $82.1 million. (ii) The additional $1.0 million in cash consideration the Company is expected to pay for excess working capital as of the acquisition date as defined in the agreement. (iii) The additional $0.2 million in cash consideration the Company would have paid for ACM had the acquisition closed on June 30, 2010 due to the higher level of working capital at such date as compared to the level of working capital as of July 13, 2010. (in thousands of dollars) Consideration to Bemis Purchase price paid to Bemis $81,150 Estimated working capital adjustment as of July 13, 2010 985 82,135 Incremental working capital adjustment 219 Adjusted purchase price $ 82,354 (iv) Transaction costs paid by the Company at closing amounted to approximately $1.5 million. (c) Represents the estimated purchase accounting adjustment to inventory of approximately $1.5 million, representing the estimated capitalized manufacturing profit in work in process and finished goods inventory. The pro forma statements of operations do not reflect this one-time non-cash charge to cost of sales that will occur as the capitalized manufacturing profit added to inventory under purchase accounting is sold in the initial quarter after the closing of the transaction. (d) Represents the net adjustment made to ACMs property, plant and equipment to reflect the estimated fair value of property, plant and equipment acquired which may change upon finalization of appraisals and other valuation studies which are in the process of being completed. (e) Represents the net adjustment made to eliminate the ACM historical intangible assets value of $26.9 million and to reflect the preliminary $20.7 million for estimated fair value allocable to identifiable intangibles attributable to significant customer relationships, patented and non-patented technology, and trademarks and tradenames. 4 (f) Reflects the impact of the preliminary purchase price allocation related to the Acquisition as follows: (in thousands of dollars) Adjusted purchase price $ 82,354 ACM net assets acquired (74,789) Preliminary excess purchase price to be allocated 7,565 Purchase accounting adjustments to be allocated to identifiable assets and liabilities: Removal of historical intangibles 26,879 New intangibles Inventories step-up Property, plant and equipment step-down 937 5,600 Preliminary estimated goodwill $ 13,165 (g) Represents the incremental one-time transaction related costs of $3.0 million ($1.5 million paid at closing  see (b) (iv) above and $1.5 million reflected as additional accrued liabilities) that had not been recorded as of June 30, 2010. Such costs are incremental to the $1.4 million in costs incurred and expensed by Exopack as of June 30, 2010. These costs have been excluded from the pro forma statements of operations as they are directly attributable to the transaction and non-recurring in nature. (h) Reflects the elimination of ACMs historical net assets acquired. 5 EXOPACK HOLDING CORP. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2010 (in thousands of dollars) Historical January 1, January 1, March 1, Pro Forma 2010 through 2010 through 2010 through January 1, June 30, February 28, June 30, 2010 through Pro Forma June 30, Exopack Rio ACM Bemis ACM Adjustments (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ 352,518 $ 25,377 $48,481 $ - $ 426,376 Cost of sales 311,403 19,830 42,150 (a) (b) 372,324 Gross margin 41,115 5,547 6,331 1,059 54,052 Selling, general and administrative expenses 29,620 2,053 3,138 (1,561) (a) ( c) 33,250 Operating income 11,495 3,494 3,193 2,620 20,802 Other expenses Interest expense 14,131 - - 7,946 (d) 22,077 Other income, net - - - (801) Net other expenses 13,330 - - 7,946 21,276 (Loss) income before income taxes 3,494 3,193 (5,326) (474) Provision for income taxes 1,042 - - 531 (e) 1,573 Net (loss) income $ 3,494 $3,193 $ (5,857) $ (2,047) EXOPACK HOLDING CORP. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 (in thousands of dollars) Historical Exopack Rio ACM Pro Forma Year ended Year ended Year ended December 31, December 31, Pro Forma December 31, Adjustments (Audited) (Audited) (Unaudited) (Unaudited) Net sales $ 673,733 $ 156,455 $ - $ 830,188 Cost of sales 596,764 126,590 (2,473) (a) 720,881 Gross margin 76,969 29,865 2,473 109,307 Selling, general and administrative expenses 55,894 14,490 (1,231) (a) 69,153 Operating income 21,075 15,375 3,704 40,154 Other expenses Interest expense 28,592 - 15,924 (d) 44,516 Other income, net (468) - - Net other expenses 28,124 - 15,924 44,048 (Loss) income before income taxes 15,375 (Benefit from) Provision for income taxes (1,114) - 1,230 (e) 116 Net (loss) income $ (5,935) $ 15,375 $ (13,450) $ (4,010) 6 Notes to the Unaudited Pro Forma Consolidated Statements of Operations (a) Based on preliminary results of the Companys valuation of property, plant and equipment and finite lived intangibles, additional depreciation and amortization expense is as follows: Year Ended December 31, Six Months Ended June, 30 (in thousands of dollars) New depreciation expense (i) $ 5,160 $ 2,580 Historical depreciation expense 7,633 2,745 Adjustment to depreciation expense $ (2,473) $ (165) (i) Reflects estimated fair value of real property of $11.2 million (estimated useful lives of 18 years) and of machinery and equipment of $32.4 million (estimated useful lives of 7 years): Year Ended December 31, Six Months Ended June, 30 (in thousands of dollars) New amortization expense (ii) $ 1,570 $ 785 Historical amortization expense 2,801 959 Adjustment to amortization expense $ (174) (ii) Intangible assets acquired in the transaction have estimated preliminary fair values and useful lives as follows: (in thousands of dollars) Estimated fair value Estimated Useful life Amortization Trademarks and tradenames $ 1,079 40.0 27 Patented and non-patented technology 2,502 8.4 299 Customer relationships 17,161 13.8 1,244 Total identified intangible assets $ 20,742 $ 1,570 (b) Bemis stepped up inventory for ACM in March 2010 by approximately $0.9 million and recognized the costs related to such step-up in the period ended June 30, 2010. Such costs have been eliminated from the pro forma statements of operations since they are one-time in nature and related to a previous acquisition of ACM. (c) Represents the elimination of $1.4 million in one-time costs incurred related to the ACM acquisition and expensed by Exopack during the six months ended June 30, 2010. 7 (d) Reflects the pro forma adjustments to interest expense resulting from the transactions, which is calculated as follows: Year Ended December 31, Six Months Ended June 30, ( in thousands of dollars ) Interest on term loan (i) $ 12,000 $ 6,000 Capital lease obligations (ii) 810 389 Total cash interest expense 12,810 6,389 Amortization of deferred financing fees (iii) 3,114 1,557 Total pro forma interest expense 15,924 7,946 Less: historical interest expense - - Adjustment to interest expense $ 15,924 $ 7,946 (i) Represents interest on term loan: Year Ended December 31, Six Months Ended June 30 ( in thousands of dollars ) Term Loan $100,000 $ 100,000 Interest rate 12.00% 12.00% Portion of the year outstanding Total term loan interest $ 12,000 $ 6,000 (ii) Represents interest on assumed capital lease obligations: Year Ended December 31, Six Months Ended June 30, ( in thousands of dollars ) Capital lease obligations- principal $9,534 $ 9,160 Assumed interest rate / borrowing rate 8.50% 8.50% Portion of the year outstanding Total capital lease obligations interest $ 810 $ 389 8 Interest on the capital lease obligations of ACM was not included in the historical statements of ACM and has therefore been included as a pro forma adjustment herein. (iii) Represents the amortization of deferred financing costs and fees incurred to finance the acquisition of ACM: Year Ended December 31, Six Months Ended June 30 ( in thousands of dollars ) Deferred financing costs $ 11,030 $ 11,030 Months to amortize 42.5 42.5 Amortization of deferred financing costs $ 3,114 $ 1,557 Of the total $11.0 million in deferred financing fees and costs, approximately $1.8 million had been capitalized at June 30, 2010. The remaining $9.2 million will be capitalized upon the closing of this transaction in the third quarter of 2010. (e) Represents an estimated statutory tax rate of 39% applied to the historical ACM results and the pro forma adjustments: Year Ended December 31, Six Months Ended June 30, ( in thousands of dollars ) Income (loss) ACM $ 15,375 $ 6,687 Pro forma (5,326) $ 3,155 $ 1,361 Tax rate 39.00% 39.00% Pro forma income tax provision $ 1,230 $ 531 9
